Citation Nr: 1041477	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-18 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for voiding dysfunction claimed to be due treatment 
occurring at a VA facility on February 7, 2005.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from October 1980 to January 
1981, December 1982 to September 1983 and March 1988 to November 
1994.

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 


FINDINGS OF FACT

The Veteran does not have voiding dysfunction as the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital/medical treatment, or an event not 
reasonably foreseeable. 


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
voiding dysfunction, claimed as due to VA care, have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in August 2006.  Although the notice provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the appellant's claim, such error was 
harmless given that the claim is being denied, and hence no 
rating or effective date will be assigned with respect to this 
claimed condition.  Id. 

VA has obtained the Veteran's service treatment records and VA 
medical records, assisted the Veteran in obtaining evidence, 
afforded the Veteran a physical examination and obtained a 
medical opinion on the issue on appeal.  All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that VA 
examination and opinion obtained in this case is adequate.  It 
was predicated on a substantial review of the record and medical 
findings and considered the Veteran's complaints, symptoms and 
history.  Accordingly, VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the issue 
addressed in this decision has been met.  38 C.F.R. § 
3.159(c)(4).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.



Laws and Regulations

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
compensated work therapy, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner as if 
such additional disability or death were service-connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Under 38 U.S.C.A. § 1151, there must be a showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on part of VA or 
evidence of an event not reasonably foreseeable in order to 
establish entitlement to compensation.

To establish causation, the evidence must show that VA's hospital 
care, medical or surgical treatment, or examination resulted in 
additional disability or death.  Merely showing that a veteran 
received care, treatment, or examination and that the veteran has 
an additional disability or died does not establish cause.  38 
C.F.R. § 361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there 
must be evidence showing either that VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider, or that VA furnished treatment without the informed 
consent of the veteran and his representative in compliance with  
38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 
requirements that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  Consent may 
be express or implied as specified under 38 C.F.R. § 17.32(b), as 
in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care  
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 
3.361(d)(2).

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

A November 2004 VA note documents a history of severe low back 
pain with evidence of degenerative disc disease (DDD) at L5-S1.  
At this time multiple treatment options were discussed with the 
Veteran, including lumbar fusion and instrumentation and a new 
artificial disc.  It was explained to the Veteran that the VA 
Medical Center's experience with the artificial disc was very 
limited, but an anterior approach and fusion would still be a 
reasonable option.  The Veteran elected to undergo an anterior 
lumbar interbody fusion (ALIF) and the risks and benefits of the 
procedure were explained to him.

On February 7, 2005, the Veteran was admitted to the VA Medical 
Center, at which time he underwent bilateral facetectomy, fusion 
and instrumentation from L5 to S1, with drain placement.  He 
tolerated the procedure well and was transferred out of the 
operating room to the post-anesthesia care unit, and later to the 
7th floor in stable condition.  Postoperatively, he complained of 
some numbness in his left fingers of his arm to above the elbow.  
He reported having a history of ulnar nerve surgery on his arm in 
the past.  His peripheral IV was removed because it was 
infiltrated and thought to have caused some of the sensations the 
Veteran was experiencing.  He was medicated with IV morphine and 
Percocet for pain control.  

The following morning the Veteran reported having muscle spasms 
during the night.  He was afebrile and his vital signs were 
stable.  His neurologic exam was intact.  His JP drain was 
removed, as was his Foley catheter once he was able to walk.  He 
was encouraged to increase his ambulation with a TLSO brace.  
Physical and Occupational Therapy (POT) were consulted to 
evaluate him, and his IV fluids were capped.  Later that day, he 
was evaluated by POT, his activity was increased and he was 
instructed on the use of the TLSO brace.  The remainder of his 
hospital stay was uneventful.  His neurologic exam remained 
intact.  His pain was well controlled.  On the day of his 
discharge he complained of some soreness due to all the walking 
he had done.  It was noted that he did very well in physical 
therapy and that his bowel and bladder function were "OK."  He 
was discharged to home on post-operative day 3.  

In mid-February 2005 the Veteran was seen for a post-op follow-
up.  At this time the Veteran stated that he had been doing very 
well since his surgery and reported having not had pain greater 
than 4-5/10.  He was surprised how well he was doing already. 

Of record is an April 2005 mental health outpatient note from the 
Milwaukee VA Medical Center (VAMC).  At this time the Veteran 
reported that he had been doing relatively well and discussed his 
adjustment to his back surgery.  

In May 2005 the Veteran was seen by neurosurgery at the VAMC for 
a follow-up.  It was noted that initially after the February 2005 
surgery that the Veteran felt that his back pain was 
significantly improved; however, the Veteran reported that over 
the past few weeks his back pain had worsened.  He had no new 
bowel or bladder symptoms at this time.  

In August 2005 the Veteran was once again seen for a follow-up 
visit at the VAMC.  At this time he complained of increasing back 
pain and anterior thigh numbness.  He reported that his symptoms 
returned after he came out of his brace.  He described numbness 
and a burning pain in his anterior thighs.  He denied any bowel 
or bladder incontinence.  An October 2005 VA note documents 
similar complaints and that the Veteran denied any bowel or 
bladder changes.  

The Veteran was again seen by neurosurgery at the VAMC in March 
2006.  At this time he continued to complain of increased pain, 
as well as numbness and parasthesias in his bilateral thigh 
regions.  He denied any difficulties with his bowel and bladder 
function.  

In late-April 2006 the Veteran presented at the VA urology 
department, with a new complaint of difficulty urinating since 
his back surgery.  He reported that after his surgery he noticed 
that he had to strain to empty his bladder, and was usually in 
the bathroom up to 10 minutes just trying to urinate.  He 
described that he felt like he was completely emptying his 
bladder after urination.  He described frequently short bursts of 
urine with straining.  He denied any previous problems with 
urination prior to his back surgery in February 2005.  The note 
associated with this visit documents that it was discussed with 
the Veteran that he was on several medications that could 
interfere with urination, but that there were some concerns 
regarding bladder dysfunction related to his back surgery.  It 
was recommended that he undergo a cytoscopy to evaluate outlet 
obstruction and rule out stricture disease because he did require 
a catheter during the time of surgery.  However, urodynamic 
studies were ordered for further evaluation.  

In July 2006 the Veteran underwent a cystometrogram, post-void 
residual, flexible cytoscopy, transrectal ultrasound.  This 
testing resulted in an impression of questionable nerve injury 
due to back surgery.  This was discussed with the Veteran and no 
further surgery or cessation of medications were felt to be 
necessary as he was able to completely empty his bladder.  

In August 2006 the Veteran was provided a VA examination.  The 
examination report associated therewith notes that the claims 
file was available and reviewed by the examiner that conducted 
the examination.  The examiner noted the aforementioned history 
of surgery, as well as the Veteran's complaints of voiding 
difficulties.  The examiner also noted that the Veteran had been 
seen by urology at the VAMC about a week prior to the examination 
and that the Veteran was told that his problems with voiding were 
likely related to his prostate.  Examination showed no masses or 
tenderness of the abdomen.  The bladder was not distended and the 
prostate was not enlarged or tender.  The examiner assessed 
voiding dysfunction and noted that the Veteran's current history 
would suggest that this might be related to his back surgery and 
thus the urologist assumed that there might be a connection.  
However, the examiner felt that the record did not support the 
Veteran's current history.  In this regard, the examiner noted 
that the first indication that the Veteran had any urinary 
symptoms was in April 2006, about 14 months after his back 
surgery.  The examiner also noted that the Veteran was on a 
number of medications that could affect voiding.  Thus, the 
examiner opined that it was "not as likely as not" that his 
voiding problems were related to his surgery as there was no 
nexus of his symptoms to his surgical procedure.  The examiner 
also found on fault or error on the part of VA in providing 
treatment to the Veteran.  

The Veteran was once again seen by urology at the VAMC in October 
2006.  He offered continued complaints of urinary hesitancy, 
straining and urgency.   It was noted that the aforementioned 
testing in July 2006 revealed detrusor hyporeflexia and the 
Veteran reported that these symptoms started after his "back 
injury."  Subsequent notes document similar complaints and 
findings.  See e.g. January 2007 urology note.

Lastly, the Board notes that the Veteran has submitted numerous 
personal statements from himself, as well as his wife, father and 
acquaintances.  These statements reflect their heartfelt beliefs 
that the Veteran developed voiding dysfunction due to negligence 
on VA's part in conducting the February 2005 surgery.  

Analysis

The Veteran is seeking compensation for voiding dysfunction, 
which he believes to be the result of his February 2005 back 
surgery.  

Having reviewed the record, however, the Board finds that the 
preponderance of the evidence is against the claim.  In this 
regard, the Board finds the August 2006 VA opinion to be the most 
probative evidence on the issue of whether there is a 
relationship between his voiding dysfunction and his surgery.  As 
noted, the VA examiner explained that the Veteran's documented 
treatment records did not support a link between his reported 
voiding dysfunction and his back surgery.  Specifically, the 
examiner noted that the first indication that the Veteran had any 
urinary symptoms was in April 2006, about 14 months after his 
back surgery.  The examiner also noted that the Veteran was on a 
number of medications that could affect voiding.  Thus, the 
examiner opined that it was "not as likely as not" that his 
voiding problems were related to his surgery as there was no 
nexus of his symptoms to his surgical procedure.  The examiner 
also found on fault or error on the part of VA in providing 
treatment to the Veteran.  

The Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).  The other medical opinions, which purport to link 
voiding dysfunction to the Veteran's February 2005 back surgery, 
are based upon an unsubstantiated history and clearly 
contradicted by the VA records dated contemporaneously to his 
surgery, noting that on many occasions he denied any voiding 
dysfunction.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

In this regard, the Board has considered the assertions by the 
Veteran as well as his friends and family that he developed 
voiding dysfunction immediately following his surgery.  In 
particular, the Board considered the assertions by family members 
that they were present when complaints were voiced to doctors.  
However, the Board must find these reports by the Veteran and his 
friends and family not credible in light of the length of time 
between his surgery and the first documented complaints of 
voiding dysfunction, and the numerous occasions following surgery 
in which he specifically denied any bowel or bladder symptoms.  
In essence, the Board finds the more contemporaneous denials of 
bladder problems by the Veteran, which were made directly to 
health care providers during the course of treatment, to be more 
credible than contrary assertions made later in support of a 
claim for compensation.  

The Board has considered the case of Buchanan v. Nicholson, 451 
F.3d 1331 (2006), wherein the Court held that Board may not 
reject the credibility of the Veteran's lay testimony simply 
because it is not corroborated by contemporaneous medical 
records.  However, this is not a case in which his medical 
records are silent as to the matter.  Rather, contrary to the 
current reports by the Veteran and his relatives, the record 
reflects that on numerous occasions for approximately 14 months 
following his surgery, the Veteran specifically denied any 
bladder problems.  Accordingly, the Board finds that the most 
probative piece of evidence on whether there is a relationship 
between his voiding dysfunction and his surgery is the negative 
opinion of the August 2006 VA examiner.

Furthermore, even if the Board were to find that the Veteran's 
voiding dysfunction is causally related to his February 2005 
surgery, the evidence would still have to establish a showing of 
carelessness, negligence, lack of proper skill, error in judgment 
or a similar instance of fault on VA's part or evidence of an 
event not reasonably foreseeable (standard of care).  A review of 
the record discloses no competent and probative evidence 
favorable to the Veteran on this question.  The Veteran's and the 
other lay statements of record are not competent or probative on 
this issue, which clearly requires medical expertise.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining 
in footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).  Rather, 
the only such evidence regarding VA's standard of care, is the 
August 2006 VA examiner's opinion finding no fault or error on 
the part of VA in providing treatment to the Veteran in February 
2005.  Accordingly, even if the Veteran were found to have 
developed voiding dysfunction as a result of his February 2005 
surgery (which the Board finds he did not), the claim could not 
be established based on the evidence now of record. 

The Board acknowledges the Veteran's, his wife's and his father's 
beliefs, as well as those of his acquaintances, that he developed 
voiding dysfunction as the result of negligence on VA's part.  
However, there is no indication that the Veteran, his wife, his 
father or his acquaintances have any medical training that would 
lend competence to their statements.  Jandreau, supra.; see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, these statements cannot serve to substantiate the 
claims.  

In sum, the Board does not find that the evidence is at least to 
equipoise that the Veteran has voiding dysfunction as the result 
of negligence on VA's part in performing his February 2005 back 
surgery.  Rather, the evidence preponderates in favor of finding 
that voiding dysfunction is not attributable thereto and that 
there was no fault on VA's part in treating the Veteran in 
February 2005.  Gilbert, supra.  Accordingly, the claim must be 
denied.  


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for voiding dysfunction claimed to be due treatment 
occurring at a VA facility on February 7, 2005, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


